Order, Supreme Court, New York County (Carol Arber, J.), entered on or about October 2, 1991, which denied defendant-appellant’s motion for partial summary judgment dismissing plaintiffs first and second causes of action, unanimously affirmed, without costs.
Plaintiff was the electrical subcontractor on a Manhattan construction project. Defendant-appellant claims that it is not in privity with plaintiff, and that plaintiff contracted with a related but distinct entity (see, Eastern States Elec. Contrs. v Crow Constr. Co., 153 AD2d 522, 523).
The parties agree that there are ambiguities in the agreement requiring that the court consider extrinsic evidence. The record reflects the use of the names of various subsidiaries of an umbrella development entity in a manner that may be construed to blur the distinction among those subsidiaries.
We have considered all of appellant’s other arguments, and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Kassal and Rubin, JJ.